Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Claim 1:
	While closest prior art Schuch (20110283199 A1) and Chappell (20130282154 A1) teach portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "cause each portion of said operations data received at said one or more databases from said electronic display assembly to be assigned one of a plurality of client identifiers such that at least a first portion of said operations data is assigned a first one of the plurality of client identifiers and a second portion of said operations data is assigned a second one of the plurality of client identifiers; receive a particular one of the plurality of client identifiers from the client device; and query the one or more databases to identify all of the portions of the operations data assigned the particular one of the plurality of client identifier for transmission to the client device" in combination with all other limitations of the claim.

Claim 14:
While closest prior art Schuch (20110283199 A1) and Chappell (20130282154 A1) teach portions of the limitations of independent Claim 14, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 14, namely "assigning each portion of said operations data received at the one or more databases one of a plurality of client identifiers such that at least two portions of said operations data are assigned different ones of said plurality of client identifiers; receiving an operations data request from said requesting client device comprising a particular one of the plurality of client identifiers; identifying all of said portions of said operations data stored at the one or more databases associated with the particular one of the plurality client identifiers (the "client- specific data"); transmitting the client-specific data to the requesting client device" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK EDWARDS/Primary Examiner, Art Unit 2624